Filed 10/21/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                 2020 ND 209

In the Interest of C.A.R., a Child

M.L.B.,                                            Petitioner and Appellant
      v.
T.D.R., Father,                                    Respondent and Appellee
      and
C.A.R., a Minor Child,                                             Respondent



                                 No. 20190385

Appeal from the Juvenile Court of Richland County, Southeast Judicial
District, the Honorable Bradley Allen Cruff, Judge.

AFFIRMED.

Opinion of the Court by Tufte, Justice.

Jonathan L. Green, Wahpeton, N.D., for petitioner and appellant.

Kiara C. Kraus-Parr, Grand Forks, N.D., for respondent and appellee.
                              Interest of C.A.R.
                                No. 20190385

Tufte, Justice.

[¶1] M.L.B. appeals from a district court order denying her petition to
terminate T.D.R.’s parental rights. We affirm, concluding the district court did
not abuse its discretion by denying the petition.

                                       I

[¶2] M.L.B. and T.D.R. have one child together, C.A.R., born in 2015. In May
2018, M.L.B. petitioned for termination of T.D.R.’s parental rights, claiming
T.D.R. had not seen C.A.R. since February 2017 and T.D.R. failed to pay child
support except for one payment in January 2018. In a separate action, M.L.B.’s
husband, A.G., petitioned to adopt C.A.R.

[¶3] In an affidavit, T.D.R. denied M.L.B.’s allegations, stating he was
current with his child support payments. He stated he tried to contact C.A.R.,
but M.L.B. denied his requests. M.L.B. stated in an affidavit that T.D.R. is not
truthful and she did not want him seeing C.A.R. because he pled guilty to
soliciting sex with a minor in November 2017.

[¶4] After a September 2019 hearing, the district court found T.D.R. had not
abandoned C.A.R. The court found T.D.R.’s lack of contact with C.A.R. was
justified because T.D.R. relied on his counsel’s advice during the pendency of
his criminal case. The court also found T.D.R.’s failure to financially support
C.A.R. before a child support order was in place did not support an intent to
abandon C.A.R. The court found a child support order was not in place until
August 2017, after its entry T.D.R. maintained substantial compliance, and
T.D.R. was current on his support payments at the time of the hearing. The
court denied M.L.B.’s petition to terminate T.D.R.’s parental rights.

                                      II

[¶5] M.L.B. argues the district court erred in denying her petition and finding
T.D.R. did not abandon C.A.R.


                                       1
[¶6] Under N.D.C.C. § 14-15-19(1), “[t]he rights of a parent with reference to
a child . . . may be relinquished and the relationship of parent and child
terminated in or before an adoption action.” “[T]he relationship of parent and
child may be terminated by a court order issued in connection with an adoption
action under this chapter on any ground provided by other law for termination
of the relationship, and in any event on the ground . . . [t]hat the minor has
been abandoned by the parent.” N.D.C.C. § 14-15-19(3)(a); see also N.D.C.C.
§ 27-20-44 (providing additional grounds for terminating parental rights).

[¶7] The legislature has defined “abandon” in N.D.C.C. § 14-15-01(1):

      “Abandon” means:
      a. As to a parent of a child not in the custody of that parent, failure
      by the noncustodial parent significantly without justifiable cause
      to:
             (1) Communicate with the child; or
             (2) Provide for the care and support of the child as required
             by law.

We have said a district court should consider the following factors in deciding
whether a child has been abandoned:

      [W]e look to such factors as the parent’s contact and
      communication with the child, the parent’s love, care and affection
      toward the child, and the parent’s intent. Also relevant is the
      parent’s acceptance of parental obligations such as providing care,
      protection, support, education, moral guidance, and a home for the
      child. A casual display of interest by a parent does not preclude a
      finding of abandonment, and a parent’s negligent failure to
      perform parental duties is significant to the issue.

In re Adoption of I.R.R., 2013 ND 211, ¶ 11, 839 N.W.2d 846.

[¶8] A party seeking termination of parental rights must prove all the
elements by clear and convincing evidence. In re Adoption of H.G.C., 2009 ND
19, ¶ 10, 761 N.W.2d 565. “Clear and convincing evidence is evidence that leads
to a firm belief or conviction the allegations are true.” Id. Whether a child has
been abandoned is a question of fact, and a finding of fact will not be reversed
unless it is clearly erroneous. Id. A finding of fact is clearly erroneous if there

                                        2
is no evidence to support it, if it is induced by an erroneous view of the law, or
if we are left with a definite and firm conviction a mistake has been made.
I.R.R., 2013 ND 211, ¶ 12.

[¶9] Section 14-15-19(3), N.D.C.C., provides a district court may order
termination of parental rights. When used in a statute, the word “may” is
ordinarily understood as permissive rather than mandatory and operates to
confer discretion. Matter of Adoption of K.S.H., 442 N.W.2d 417, 420 (N.D.
1989) (stating that because N.D.C.C. § 27-20-44 uses the word “may,” a court’s
decision to terminate parental rights under that statute is discretionary). If a
petitioner meets the clear and convincing standard of proof, then the court has
discretion under N.D.C.C. § 14-15-19 to decide whether to terminate parental
rights. See Matter of C.D.G.E., 2017 ND 13, ¶ 4, 889 N.W.2d 863.

      A district court abuses its discretion if it acts in an arbitrary,
      unconscionable, or unreasonable manner, if its decision is not the
      product of a rational mental process leading to a reasonable
      determination, or if it misinterprets or misapplies the law. An
      abuse of discretion is never assumed and must be affirmatively
      established, and this Court will not reverse a district court’s
      decision merely because it is not the one it would have made had
      it been deciding the motion.

Id. at ¶ 9 (quoting Anderson v. Baker, 2015 ND 269, ¶ 7, 871 N.W.2d 830).

[¶10] Here, the district court noted that T.D.R. has cerebral palsy, which limits
him physically and intellectually. He works in his family’s business and does
not receive a regular wage. The court found T.D.R. was current with his child
support obligation as of the date of the September 2019 hearing.

[¶11] The district court addressed T.D.R.’s criminal case in Minnesota. In
March 2017, he was charged with soliciting a child through electronic means
to engage in sexual contact. In November 2017, T.D.R. pled guilty to the
charge, and the judgment prohibited him from having contact with minors
unless approved by his probation officer. Before pleading guilty, T.D.R.’s
attorney advised him not to have contact with C.A.R. because T.D.R.’s bond
order prohibited contact with persons under 18.


                                        3
[¶12] The district court found T.D.R. had no contact with C.A.R. for
approximately 15 months, from March 2017 to June 2018. The court found that
from March 2017 to November 2017, T.D.R.’s failure to contact C.A.R. was
justified because T.D.R. relied on his counsel’s advice to strictly comply with
the bond order after his arrest. The court found T.D.R. attempted to contact
C.A.R. after pleading guilty, but M.L.B. refused. M.L.B. testified she did not
want T.D.R. to be part of C.A.R.’s life after T.D.R. was criminally charged.
M.L.B. testified that on the advice of her counsel, she prohibited T.D.R. from
having contact with C.A.R. after filing the petition to terminate T.D.R.’s
parental rights. The court stated that “under the facts of this case, primarily
[T.D.R.’s] intellectual limitations and [M.L.B.’s] threats and refusals, the court
finds [T.D.R.’s] lack of contact to be justified.”

[¶13] In regard to financial support, the district court found the parties
disputed the amount of support T.D.R. provided from February 2016 through
July 2017; however, the parties agreed T.D.R. paid $400 in March 2017. In
August 2017, a court order established T.D.R.’s child support obligation. The
court found that since entry of the child support order, “T.D.R. has gone a
maximum of four months without making a child support payment.” The court
found T.D.R. “was current in his child support obligation when this matter was
commenced and at time of trial.” The court found “[T.D.R.’s] failure to pay child
support prior to a formal order being in place and his subsequent substantial
compliance is not evidence of intent to abandon C.A.R.”

[¶14] The district court found “T.D.R.’s actions as a whole are not indicative of
a parent who intended to or has abandoned his son.” The court found M.L.B.
“has not proven by clear and convincing evidence that T.D.R. has abandoned
C.A.R.”

[¶15] Under our standard of review, we conclude the district court did not
abuse its discretion in denying M.L.B.’s petition to terminate T.D.R.’s parental
rights. The court’s findings have support in the record, and it did not act in an
arbitrary, unconscionable, or unreasonable manner in making its decision.




                                        4
                               III

[¶16] The order is affirmed.

[¶17] Jerod E. Tufte
      Gerald W. VandeWalle
      Lisa Fair McEvers
      Daniel J. Crothers
      Jon J. Jensen, C.J.




                                5